DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is in response to claims filed on September 26, 2019.
Claims 1-10 are allowed.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the claimed surgical cutting and stapling end effector of claim 1, comprising:
a firing assembly in driving engagement with said rotary end effector drive shaft and being movable from a locked position corresponding to said first position of said rotary end effector drive shaft wherein said firing assembly is prevented from moving distally through said channel to an unlocked position when a sled of a staple cartridge that has been seated in said channel deflects said at least a portion of said rotary end effector drive shaft into said second position to enable said firing assembly to longitudinally move through said channel upon rotation of said rotary end effector drive shaft.
Furthermore, the claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the claimed surgical cutting and stapling end effector of claim 7, comprising:
a firing assembly in driving engagement with said anvil concentric drive member and being movable from a locked position wherein said firing assembly is prevented from moving distally through said channel to an unlocked position when a sled of a staple cartridge seated in said channel in the starting position engages said firing assembly to thereby move said firing assembly to an unlocked position wherein rotation of said anvil concentric drive member in a first rotary direction causes said firing assembly to travel from a starting position to an ending position within said end effector.
The combination set forth in the claims are not discussed, taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
June 7, 2022